United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41051
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LYNN DRAKE, also known as Lynn Kennedy,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:04-CR-93-1
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Lynn Drake has moved for leave

to withdraw from representation and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).          Drake

has not filed a response.    Our independent review of the record

and counsel’s brief shows that there are no nonfrivolous issues

for appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.